DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 8/4/2022 has been entered. Claims 1-45 remain pending in the application. Applicant’s amendments to the claims and argument regarding the 112(b) rejection have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 5/5/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 12, 16, 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/039084, hereinafter Jonas.
Regarding claim 1, Jonas teaches a cartridge (figure 3) for delivering a payload to cells of a cell suspension (intended use MPEP § 2114 (II)), the cartridge comprising: a first plurality of constriction-containing elements (item 16), each of the first constriction-containing elements comprising a respective constriction (paragraph [0021]) configured to perturb membranes of cells of the cell suspension to facilitate delivery of the payload to the cells (intended use MPEP § 2114 (II) and is taught in (paragraph [0021]); an input port (the opening in the top of item 18a) configured to be fluidly connected to receive flow of the cell suspension (paragraph [0023]); a cartridge body (item 12) comprising a first surface (item 32), the first surface configured to receive the a first plurality of constriction-containing elements (item 16 and the first surface has received the constriction containing element at some point during the production of the device); an input channel (item 18a) formed in the cartridge body (figure 3) and configured to fluidly connect the input port to a first plurality of branch channels (the left half of item 14, figure 3), wherein each of the first plurality of branch channels connects to the input channel and opens at a respective one of a first plurality of openings (the opening of the right of items 14 into item 16) to the first surface of the cartridge body (figure 3); an output channel (item 20) formed in the cartridge body (figure 3), separate from the input channel (figure 3), and configured to fluidly connect an output port (the opening in the top of item 20) to a second plurality of branch channels (the right of item 14, figure 3), wherein each of the second plurality of branch channels connects to the output channel and opens (the opening of the left of items 14 into item 16) at a respective one of a second plurality of openings to the first surface of the cartridge body (figure 3). 
Regarding claim 2, Jonas teaches wherein the first plurality of branch channels and the second plurality of branch channels are oriented in a direction perpendicular to the input channel and the output channel (figure 3).
Regarding clam 3, Jonas teaches wherein the first plurality of branch channels and the second plurality of branch channels are associated with one another in pairs of corresponding branch channels, such that fluid may flow from one branch channel of a pair through a constriction-containing element and into another branch channel of the same pair (figure 3).
Regarding claim 4, Jonas teaches wherein the branch channels of one or more of the pairs of corresponding branch channels are spaced apart from one another in a direction perpendicular to the input channel and the output channel and perpendicular to the direction of flow of fluid in the branch channels (figure 3).
Regarding claim 11, Jonas teaches wherein the input port and the output port are disposed on a same surface of the cartridge body (figure 3).
Regarding claim 12, Jonas teaches comprising an additional port (the top opening of 18b), distinct from the input port and output port (figure 3), fluidly connected to one of the input channel and the output channel (figure 3).
Regarding claim 16, Jonas teaches wherein one of the branch channels has a diameter of less than 4 mm (paragraph [0020]).
Regarding claim 18, Jonas teaches wherein the first plurality of branch channels and the second plurality of branch channels each comprise more than four branch channels (figure 3).
Regarding claim 19, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Jonas and the apparatus of Jonas is capable of having an overall fluid throughput of greater than 1L/min. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Jonas (see MPEP §2114).
Regarding claim 21, Jonas teaches wherein one or more of the first plurality of constriction-containing elements has a length of less than 50 mm (paragraph [0021]).
Regarding claim 22, Jonas teaches wherein the cartridge comprises polymethylmethacrylate (paragraph [0033]).

Claim(s) 1, 5, 9, 11, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/196210, hereinafter Donovan.
Regarding claim 1, Donovan teaches a cartridge (item 200) for delivering a payload to cells of a cell suspension (intended use MPEP § 2114 (II)), the cartridge comprising: a first plurality of constriction-containing elements (item 206), each of the first constriction-containing elements comprising a respective constriction (the flow path is smaller than without item 206 and is therefore considered to be a constriction and additionally it is discussed that the reaction chamber can have grooves, which would therefore cause constriction (paragraph [0199])) configured to perturb membranes of cells of the cell suspension to facilitate delivery of the payload to the cells (intended use MPEP § 2114 (II)); an input port (paragraph [0120]) configured to be fluidly connected to receive flow of the cell suspension (paragraph [0120]); a cartridge body (item 222) comprising a first surface (figure 2), the first surface configured to receive the first plurality of constriction-containing elements (item 206); an input channel (paragraph [0120]) formed in the cartridge body and configured to fluidly connect the input port to a first plurality of branch channels (item 244), wherein each of the first plurality of branch channels connects to the input channel and opens at a respective one of a first plurality of openings to the first surface of the cartridge body (figure 2); an output channel (paragraph [0120]) formed in the cartridge body, separate from the input channel (paragraph [0120]), and configured to fluidly connect an output port to a second plurality of branch channels (item 274), wherein each of the second plurality of branch channels connects to the output channel and opens at a respective one of a second plurality of openings to the first surface of the cartridge body (figure 2).
Regarding claim 5, Donovan teaches comprising a first removable cover (item 208) configured to hold the first plurality of constriction-containing elements in place against the first surface of the cartridge body (figure 2), wherein the first removable cover is removable to facilitate removal or replacement of the first plurality of constriction-containing elements (intended use MPEP § 2114 (II)).
Regarding claim 9, Donovan teaches wherein each opening of the first plurality of openings and second plurality of openings is formed in a respective one of a first plurality of recessed cavities formed on the first surface of the cartridge body (figure 2).
Regarding claim 11, Donovan teaches wherein the input port and the output port are disposed on a same surface of the cartridge body (figure 2).
Regarding claim 18, Donovan teaches wherein the first plurality of branch channels and the second plurality of branch channels each comprise more than four branch channels (figure 2).
Regarding claim 19, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Donovan and the apparatus of Donovan is capable of having an overall fluid throughput of greater than 1L/min. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Donovan (see MPEP §2114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of United States Application Publication No. 2002/0072112, hereinafter Atwood.
Regarding claims 6 and 7, Donovan teaches all limitations of claim 5; however, Donovan fails to teach a cover is configured to attach via a sliding connection parallel to the input and output channels.
Atwood teaches a heating device which has a sliding cover which secures all of the components together (Atwood, paragraph [0133]).
Examiner further finds that the prior art contained a device/method/product (i.e., a sliding cover) which differed from the claimed device by the substitution of component(s) (i.e., a rotating cover) with other component(s) (i.e., a sliding cover), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., a rotating cover with a sliding cover), and the results of the substitution (i.e., covering and holding the device together) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the rotating cover of reference Donovan with the sliding cover of reference Atwood which slides parallel to the input and output channels, since the result would have been predictable.
Regarding claims 6 and 8, Donovan teaches all limitations of claim 5; however, Donovan fails to teach a cover is configured to attach via a sliding connection perpendicular to the first and second plurality of branch channels.
Atwood teaches a heating device which has a sliding cover which secures all of the components together (Atwood, paragraph [0133]).
Examiner further finds that the prior art contained a device/method/product (i.e., a sliding cover) which differed from the claimed device by the substitution of component(s) (i.e., a rotating cover) with other component(s) (i.e., a sliding cover), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., a rotating cover with a sliding cover), and the results of the substitution (i.e., covering and holding the device together) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the rotating cover of reference Donovan with the sliding cover of reference Atwood which slides perpendicular to the first and second plurality of branch channels, since the result would have been predictable.
	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonas in view of United States Application Publication No. 2006/0263888, hereinafter Fritz.
Regarding claim 13, Jonas teaches all limitations of claim 12; however, Jonas fails to each a cap.
Fritz teaches an apparatus with collector ports which are covered by a cap to protect the ports (Fritz, paragraph [0061]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a cap to the additional port because it would protect the additional port (Fritz, paragraph [0061]).

Claims 14, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonas.
Regarding claim 14, Jonas teaches all limitations of claim 1; however, Jonas fails to teach the diameter of the input and output channels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum diameter of the inlet and outlet channels to a less than 4mm which would allow for the desired amount of fluid and cells to be put into each of the specified branch diameters (MPEP § 2144.05 (II)).  
Regarding claim 15, Jonas teaches all limitations of claim 1; however, Jonas fails to teach the length of the input and output channels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum length of the inlet and outlet channels to a less than 15 cm which would allow for the thickness of the cartridge to remain small and thereby reduce costs for the cartridge as the inlet and outlet channels run vertically in the cartridge (MPEP § 2144.05 (II)).  
Regarding claim 17, Jonas teaches wherein one of the branch channels has a length from ten to hundreds of microns to several or tens of centimeters (paragraph [0020]).
The claimed range overlaps or falls within the prior art range; in cases where the claimed range overlaps or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the portion of the branch channel length in the range that corresponds to the claimed range. See MPEP 2144.05(I).
Regarding claim 20, Jonas teaches wherein one of the branch channels has a length from ten to hundreds of microns to several or tens of centimeters (paragraph [0020]) and as can be seen from figure 3, the branch channels (item 14) take up a majority of the length of the cartridge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum length of the cartridge to a range of less than 15 cm which would allow for the desired length of branch channels while minimizing overall size of the cartridge and therefore cost (MPEP § 2144.05 (II)).  

Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Donovan does not disclose at least a plurality of constriction-containing elements is not found persuasive. The claim makes no specific size or shape requirement for the claimed constrictions and therefore any smaller size for the channel for the constriction would be able to read on the instant limitations. In this case as the flow path is smaller than without item 206, item 206 is considered to be a constriction. Additionally, it is discussed that the reaction chamber can have grooves, which would therefore cause a constriction (paragraph [0199])). In response to applicant's argument that Donovan fails to teach the constriction-containing elements configured to perturb membranes of cells to facilitate delivery of the payload to the cells, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, as there is a constriction present, this constriction would provide some amount of perturbing to the cells to help to delivery a payload to the cells.
Regarding applicant’s argument that Jonas does not disclose that the first surface is configured to receive the plurality of constriction containing elements is not found persuasive. The claim does not specify at what point the first surface is configured to receive the plurality of constriction-containing elements and therefore during the manufacture of the first surface and the addition of the constriction-containing elements during the manufacture would read on the instant limitations rendering the claim as anticipated. 
Regarding applicant’s argument that Jonas does not teach that the plurality of branch channels connects the channel and opens at a respective one of a plurality of openings to the first surface is not found persuasive. The claim does not specify that the openings that the branch channels connect to through an opening in the first surface (as the applicant seems to argue), but rather states that the branch channels connect to an opening to the first surface. The first surface is considered to be item 32 and there is an opening in item 32 which connects the left half of item 14 to the constrictions of item 16. As such the claim is anticipated by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796